Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the Office Action mailed on May 6, 2022, the applicant has submitted an amendment filed on June 8, 2022; amending claims 1, 8-12, 14, 17, 19, 25-29, and 32; cancelling claims 7 and 24; and arguing to traverse the obviousness rejection of independent claims 1, 19, and 32.
Amended independent claims are no longer rejected under 35 U.S.C. 101.
Response to Arguments
Applicant’s arguments, in light of the amendment to independent claims 1, 19, and 32, see page 16 of the remarks, filed on June 8, 2022, have been fully considered and are persuasive.  The obviousness rejection of claims 1-6, 11-23, and 28-32 has been withdrawn. 
Reasons for Allowance
Claims 1-6, 8-23, and 25-34 are allowed. The claims will be renumbered as 1-32.
The following is an examiner’s statement of reasons for allowance: the closest prior art Hughes, et al. do not disclose or fairly suggest a priority evaluation component that determines annotation priority levels for respective unannotated data samples of the unannotated data samples based on attributes associated with the respective unannotated data samples and correlations between the attributes and accuracy of performance of a machine learning model on previous data samples comprising the attributes. It is for this reason and in combination with all of the other elements of the claims that claims 1-6, 8-23, and 25-34 are allowable over the closest prior art of Hughes, et al.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G MARIAM whose telephone number is (571)272-7394. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD F URBAN can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL G MARIAM/Primary Examiner, Art Unit 2665